
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 375
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To waive application of the Indian
		  Self-Determination and Education Assistance Act to a specific parcel of real
		  property transferred by the United States to 2 Indian tribes in the State of
		  Oregon, and for other purposes.
	
	
		1.FindingsWith respect to the parcel of real property
			 in Marion County, Oregon, deeded by the United States to the Confederated
			 Tribes of Siletz Indians of Oregon and the Confederated Tribes of the Grand
			 Ronde Community of Oregon by quitclaim deed dated June 18, 2002, and recorded
			 in the public records of Marion County on June 19, 2002, Congress finds
			 that—
			(1)the parcel of land described in the
			 quitclaim deed, comprising approximately 19.86 acres of land originally used as
			 part of the Chemawa Indian School, was transferred by the United States in 1973
			 and 1974 to the State of Oregon for use for highway and associated road
			 projects;
			(2)Interstate Route 5 and the Salem Parkway
			 were completed, and in 1988 the Oregon Department of Transportation deeded the
			 remaining acreage of the parcel back to the United States;
			(3)the United States could no longer use the
			 returned acreage for the administration of Indian affairs, and determined it
			 would be most appropriate to transfer the property to the Confederated Tribes
			 of Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde
			 Community of Oregon;
			(4)on request of the Confederated Tribes of
			 Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde
			 Community of Oregon, the United States transferred the parcel jointly to the
			 Tribes for economic development and other purposes under the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.);
			(5)the transfer of the parcel was memorialized
			 by the United States in 2 documents, including—
				(A)an agreement titled Agreement for
			 Transfer of Federally Owned Buildings, Improvements, Facilities and/or Land
			 from the United States of America the [sic] Confederated Tribes of the Grand
			 Ronde Community of Oregon and the Confederated Tribes of Siletz Tribe [sic] of
			 Oregon, dated June 21, 2001; and
				(B)a quitclaim deed dated June 18, 2002, and
			 recorded in the public records of Marion County, Oregon, on June 19, 2002 (reel
			 1959, page 84);
				(6)use of the parcel by Tribes for economic
			 development purposes is consistent with the intent and language of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) and
			 other Federal Indian law—
				(A)to encourage tribal economic development;
			 and
				(B)to promote economic self-sufficiency for
			 Indian tribes;
				(7)the United States does not desire the
			 return of the parcel and does not intend under any circumstances to take action
			 under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450
			 et seq.) or any other legal authority to seek the return of the parcel;
			 and
			(8)in reliance on this intent, the Tribes have
			 committed over $2,500,000 to infrastructure improvements to the parcel,
			 including roads and sewer and water systems, and have approved plans to further
			 develop the parcel for economic purposes, the realization of which is dependent
			 on the ability of the Tribes to secure conventional financing.
			2.Waiver of application of Indian
			 Self-Determination and Education Assistance Act
			(a)Nonapplication of lawNotwithstanding any other provision of law,
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) shall not apply to the transfer of the parcel of real property in Marion
			 County, Oregon, deeded by the United States to the Confederated Tribes of
			 Siletz Indians of Oregon and the Confederated Tribes of the Grand Ronde
			 Community of Oregon by quitclaim deed dated June 18, 2002, and recorded in the
			 public records of Marion County on June 19, 2002.
			(b)New deedThe Secretary of the Interior shall issue a
			 new deed to the Tribes to the parcel described in subsection (a) that shall not
			 include—
				(1)any restriction on the right to alienate
			 the parcel; or
				(2)any reference to any provision of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.).
				(c)Prohibition on gamingClass II gaming and class III gaming under
			 the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be
			 conducted on the parcel described in subsection (a).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
